Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in sa Colony (in order to take the Preparitory Examns) On Friday the 10th of Sepr A. D. 1742.
Before the Honble Samuel Pemberton Esqr D Judge
The Court being Opened
John Rous Commander of the Billinder a Private Man of War called the Young Eagle On Oath gave the following Ansrs to the following Questions Viz4
Qn 1. did you take the Sloop called the Clara as Prize which you brought into this Port, when and where
A.nsr I together with Cap4 Rob4 Flower Comr of the Privateer Sloop called the Boneto and Cap4 Wm Wilkinson commander of the Privateer Sloop the Mary On the twenty ninth day of June last past took the Sloop Clara as Prize at Rio de La Hache on the Coast of New Spain
Questn 2. Are the Papers now Produced in Court all that were found on Board of the sa Sloop called the Ciará Without any fraud Addition Subduction or Embezelment
Ansr Yes. I packt up all the Papers found on Board at the time of Capture and Sealed ’em up with my own Hands, and they have continued so Sealed until they were opened in my presence in Court
Qn 3. Why did you take this Sloop as Prize
Ansr I found her in New Spain w4b out her proper Papers proving her to belong to the Subjects of any Prince or State in Alliance w4h the King of Great Britain and I was inform’d by some of her Crew that she supplied the King of Spain’s Soldiers and Inhabitants at Rio de La Hache the day immediately preceeding the taking of her
Qn 4. Who was Master of the Sloop Clara when taken
Ansr Samuel Dali
Q» 5. Where was the sa Sloop Clara when you first discovered her how did you proceed in taking of her, how did she behave, did she make any and what resistance declare the Circumstances of the Capture
*176Ansr I discovered her and two other Vessels at an Anchor in the Rhode of Rio de la Hache and upon sight of my Vessel and the two privateer Sloops of Cap1 Flowers and Cap1 Wilkinson they all weighed anchor and stood different Ways, the Sloop Clara standing out to Sea Whereupon I followed her, and the two other Privateers stood after the two other Vessels and in about an Hours time I came near to the Sloop Clara and fired One Shot under English Colours in order to bring her too — having a Letter of Marque Jack Flying in its proper place but she not bringing to I haled them and told ’em, I would fire a broad side into em and sink ’em if they did not bring to immediately upon which I perceived they immediately prepared to engage me every Man going to his Quarters some taking up Small Arms and others going to the Great Guns, the Drummer stepping upon the Round House and Slinging his Drum and holding up his Drum Sticks in order to beat (as I understood) whereupon the Cap1 of the Clara Spoke to the Drumer upon wch he laid down his Drum and was going off the Round House and the rest of the Crew left their Quarters Soon after which the Cap1 Spoke again to the Drumer who thereupon Slung his Drum a second time and prepared to beat and the people repaired to their several Quarters, upon woh I told the Cap1 of the Clara I would be on board of him immediately, and came near to him being ready to fire a broadside into him and board him he sayd he would come on board of me and come to an Anchor, he accordingly came to an Anchor hoisted out his small Canoe and sent two Sailors on board me who told me their Sloop was a Dutch Sloop upon woh I told them I wanted to know whether their Sloop was a Dutch Sloop or not and sent them on Board for their Papers Soon after which their Cap1 came on board and delivered me a Dutch Pass for the Sloop Geertruyda and a Muster Roll of his Crew and say’d those were all his Papers Whereupon I particularly asked him for his Bills of Lading Cockquetts and Invoices He Answered he had none nor any other Papers — whereupon I sent my Lieu1 John Davis on Board to search for other Papers upon which he sent me the other Papers now in Court and I told the Cap1 of the Sloop Clara they were not sufficient and told him I believed I shou’d take him for want of proper Papers but would detain him until my Consorts came down and then upon Consulting of them wou’d determine and upon their coming up we proceeded to search the Sloop and examine her Crew, some of whom informed that Cap1 Dali had sold powder at Sundry times while he lay at Rio De La Hache to Spanish Soldiers and Inhabitants there
John Rous
Mr. Joseph Cowley was Sworn Interpreter
Peter Abraham On Oath declares as follows Vizn
Qn 1. Do you know the Sloop Clara lately Commanded by Sam1 Dali Declare when and where you knew her and what you know concerning her
*177Ansr Yes, I have known her upwards of three Years in which time have often seen her at Curacoa once at Rio de Magdalena twice at Rio de la Hache at all which Places during the time afores3 She passed by the Name of the Clara and by no other Name .that I ever heard of And that in June last I went as Land Pilot in a Vessel with Cap* Jacob Barns to Rio de la Hache and at our arrival there we found the Sloop Clara commanded by Cap* Sam1 Dali, who I never knew to Command her before and about eight Days afterwards the Sloop Clara was taken by Cap* Rouse and his Consorts, and I came in her to this Port
Qn 2. Do you know any thing and what concerning the s3 Sloop Clara’s trading with the Spaniards during her lying at Rio déla Hache in June last — Declare all you know
Ansr Francisco Lopis a Spanish Merchant at Rio de la Hache asked me if I had any powder to dispose of I answered him I had none to sell Whereupon s3 Lopis went on board of the Clara and ab* two Hours and a half afterwards I saw him come on Shoar from on board the Clara with a Handerchief full of large Cartridges of Gun Powder about twelve in Number containing in my judgement about two Pounds or a pound and a half each and Lopies gave the Handkerchief full of Cartridges into my hands and sayd here I have now got powder which is all I know of her trading
Petter Abraham
Truly Interpreted in the Spanish Tongue by Joseph Cowley
Sep* ix*h John Venswall on Oath Declares etc.
Qn x Do you know the Sloop Clara lately Commanded by Cap* Samuel Daal. Declare when and where you knew her and what you know concerning her
Ansr I have known her about twelve Months last past, I "first knew her at Curacoa when she was Commanded by Nicholas Holford and was Named the Clara I have since seen her at Portabello Rio déla Hache and many other Places upon the Coast of Caracas at all which Places she went by the Name of the Clara only, and was Commanded by s3 Holford until within Six or Seven Months last past when upon her return from Portabello One Halvis a Jew at Curacoa hired her for a Voyage to the Spanish Main and put his Brother in Super cargo and wou’d have had s3 Holford gone thither Master of her but he refused upon which he appointed the s3 Daal Master and he continued Master of her until she was taken as Prize at Rio de la Hache by Cap* Rouse and his Consorts, and I came with Cap* Rouse in Company with her to this Port
Qn 2. Do you know anything and what concerning the s3 Sloop Clara’s trading with the Spaniards during her lying at Rio déla Hache before she was taken by Cap* PLouse and others Declare all you know
An? About Seventeen Days before this s3 Sloop Clara was taken by *178Cap* Rouse and Consorts I went on board sa Sloop Clara and stay’d there until she was taken, within which time I saw the Jew who was Super Cargo Sell to one Francisco Lopis a Spaniard for the Use of the Guards at Rio de la Hache sa Lopis being one of them and doing Business as a Land leg” there One Barrel of Gun powder and two Cartridges containing about One pound and a half a piece all Which powder I helped by order of the Super Cargo to put into a Canoe in Order to be Carryed on Shore with One Barrel of Flour and four Anchors of Brandy wch sa Lopis also bought of the Super Cargo and I afterwards saw the Canoe carry the whole on Shore.
Qn 3. How came you to go on Board the sa Sloop Clara
Ansr I went Pilot of a Dutch Sloop from Curacoa for Carthagena laden with Gun Powder and Flour and meeting with an English Man of War she gave our Sloop Chase upon which we chose to run on Shoar rather than to be taken having Contraband Goods on Board we accordingly run our Sloop on Shoar and left her and run into the Woods from Whence we saw the Man of War’s Boat go on Board and take out the Cargo after which she Overset and Stove to pieces we run our Sloop a Shoar at Rio a Haneley about fourteen Leagues to Leward of Rio de la Hache to which place we went by Land where I went on Board of the Clara
the mark of
John X Venswall
Truly interpreted in the Spanish Tongue by Joseph Cowley
John Deasavado on Oath etc
Qn 1. Do you know the Sloop Clara Commanded by Samuel Daal Declare when and where ye knew her and what you know concerning her
Ansr I have known her about four Months last past, I first knew her at Rio de la Hache where about four Months ago I went on board of her to Work for my Passage up to Curaco and I have continued on board of her ever since when I first went on Board of her the people belonging to her called her the Clara and she has been ever since called by that Name, I never heard her called the Gweertruyda or by any other Name than the Clara
Qn 2. Do you know anything and what concerning the said Sloop Clara’s Trading with the Spaniards during her lying at Rio de la Hache, before she was taken by Cap* Rouse and others Declare all you know
Ansr While the Sloop Clara lay at Rio de la Hache and I belonged to her I se the Super Cargo Sell a Barrel of Gunpowder to a Spanish Merch* Young Man whose Name I know not but who lives a great ways back in the Country and with whom I travelled Eleven Days Journey to Rio de la Hache and who carry’d the Barrel of Gunpowder on Shore with him after he *179bought it — I did not se much of their Trade on board of the Clara for I was generally on Shore in the Day time Cutting of Wood
the mark of
John X De Asavado
Truly interpreted in the Spanish Tongue by Joseph Cowley
John Venswall further on Oath etc.
Q" 1. How did Cap4 Daal behave upon his discovering Cap4 Rouse and his Consorts and until the time of his being taken?
Ansr As we lay at an Anchor at Rio de la Hache we discovered a Vessel in from the Sea towards us whereupon we weighed Anchor and stood out for the Sea and in a little time we Understood were three Vessels the foremast of which had her Jack Ensign and Pendants flying to be English Privateer, whereupon Cap4 Daal say’d they were Englishmen and that had there been but one of ’em he woul’d have fought him, but three were too many, and they wou’d exchange a Broadside and escape if they could As Cap4 Rouse came near to us Cap4 Daal made ready to fight and Ordered every Man to his Quarters and accordingly every Man repaired to his proper Quarters and made ready to engage but upon Cap4 Rouses coming up with us We found he had a Superior force, and Cap4 Daal say’d we are not able to Cope with him and must come to an Anchor for we cou’d neither escape nor fight him
the mark of
John X Venswall
Truly interpreted in the Spanish Tongue by Joseph Cowley
George Warner On Oath etc.
Q_n 1. Do you know the Sloop Clara lately Commanded by Samuel Daal when and where have you seen her, by what Name was she called Declare what You know of these matters
Ansr I have known the sa Sloop Clara for about four or five Years last past she was always called by the Name Clara and no other that I ever heard, I saild in her Two Years and a half as Boatswain and during that Time in the Year 1740, Nicholas Holford then Master of her at Arro in the Citie of Cauco in New Spain Sold two Barrels of Gunpowder to the Spaniards there out of her Which Barrels contained fifty Pound eight a Piece
[Signature illegible]
Peter Smith Sworn Interpreter (for Dutch)
Anglebret Lawrence Wall On Oath etc.
Qn 1. Do you know the Sloop Clara, when and where have you seen her, by what Name was she called Declare what you know of these matters
*180Ansr I have known her for about thirteen or fourteen Years last past, All which time she went by the Name Clara and I never knew her called by the Name of Geerhuyda but always the Clara and by no other Name — I went Carpenter in her the two last Voyages to Portobello and Rio de la Hache, and was on board of her when Cap1 Rouse and Consorts took her and remain’d in her until she Arrived in this Port
Qn 2. Who was Commander of her this last Voyage and what Trade did he Manage there with her
Ansr Samuel Daal, And as to the Trade I know Nothing of.
the mark of
Anglebret X Wall
Lawrence
Truly Interpreted in the Dutch Tongue by Peter Smith
Monday Sepr 13th Robert Oliver was Sworn Interpreter
Samuel Daal On Oath etc.
Qn 1. Do you know the Sloop taken as Prize by Cap1 Rouse and Consorts at Rio de la Hache and brought into this Port was you any and what Officer belonging to her when taken how long have you known her and' by what Name was she called Declare all you know relating to her
Ansr I know the afores3 Vessel and was Master of her when she was taken I have known her about twelve or fourteen Years I never knew her Name until about four or five Years ago when I knew her to be Named the Clara by which Name she was called from that time until last May when I was appointed Master of her and having had a Pass granted me as Master of another Vessel named the Geertruyda and my Owners and myself intending to make Use of the afores3 Pass granted me for that other Vessel for this Sloop my Owner changed the Name of this Sloop from the Clara to the Geertruyda by which Name she has gone ever since, the Pass before mentioned was taken from me with other Papers by Cap1 Rouse at the Capture of said Sloop and is now produced and shewn me in Court being the only Pass which was provided for me for this Sloop
Q. 2. How did you behave upon your discovering Cap1 Rouse and Consorts and until the time of your being taken and how did Cap1 Rouse behave towards you all
Ansr I was at an Anchor at Rio de la Hache when I discovered Cap1 Rouse who had then French Colours hoisted and I took him and his Consorts for Spanish Privateers wherefore I weighed my Anchor and got under Sail endeavouring to escape Still taking them for Spanish Privateers untill Cap1 Rouse fired a Gun to bring me to when he hoisted his English Colours whereat I was rejoyced while I took them to be Spanish Privateers I proposed to fight but upon sight of their English Colours I wholly desisted — Cap1 Rouse called to me to come to an Anchor which I accordingly did *181I sent my Boatswain on board of Cap* Rouse to acquaint him who I was and from whence I came and that not satisfying him he Obliged me to come on board with my Papers and after he had examined ’em he declared I was a good Prize and took me and brought me hither
Qn 3. Do you know any thing and what concerning said Sloop’s Trading with the Spaniards during her lying at Rio de la Hache before she was taken by Cap* Rouse and others, declare all you know
Ansr I was only Master of sa Vessel and had no concern with her Trading and know but little of it, But several Goods were sold such as were mentioned in the Invoice of the Cargo, I do not know of any Gun Powder or any Warlike Stores being Sold out of her nor of any being carryed for Sale
Samuel Daal
Truly Interpreted in the Dutch Tongue by Rob* Oliver
John Patterson On Oath etc.
Q” 1. Do you know the Sloop Clara lately comanded by Samuel Daal when and where did you se her by what Name was she called was you any and what Officer belonging to her Declare what you know concerning her
Ansr I have known her about Seven or eight Years have seen her often at Curacoa and on the Coast of Portabello Carthagena and Rio de la Hache I was Gunner of her when taken, Was shipped at Curacoa the Seventh Day of May last and had worked on board of her Seventeen Days before, ever since I know her she was called by the Name of the Clara — while I was at Work in her at Curacoa the Cap* told me he had Named her the Geertruyda notwithstanding which she ever after went by the Name of the Clara.
Qn 2. Do you know any thing and what concerning sa Sloops Trade with the Spaniards during her lying at Rio de la Hache before she was taken by Cap* Rouse and others. Declare etc.
Ansr There was Sold out of her Liquors Sugar Spices and Cloathing but no Gunpowder or Warlike Stores that I know of
John Patterson
Sepr 14th 1742. John Davis Lieut* of the Billinder afa On Oath etc.
Qn 1. Was the Sloop Clara taken as Prize by whom when and where A.nsr Yes She was taken as Prize by Cap* Rouse and his Consorts in the Month of July last at or near Rio de la Hache
Qn 2. How did Cap* Rouse and Consorts proceed in taking the Clara, how did the Master of her behave from your first discovering of her until she was taken Declare all you know
Ansr We discovered the Clara and two other Vessels lying at Anchor in the Rhode of Rio de la Hache whereupon we stood in towards ’em and upon their sight of us they weighed Anchor and stood different Ways, the *182Clara standing out for the Sea and endeavoring to get the Wind of Cap* Rouse who stood after her and upon coming up with her we fired One Shot to bring her to having our English Colours hoisted wth a Privateer Jack in its proper place the Clara did not bring to upon our firing for that purpose but prepared to engage us the Drummer Slinging his Drum and holding his Drum Sticks in his hands ready to beat and every Man standing ready at his Quarters Whereupon Cap* Rouse made ready to fire a Broadside into her and sayd he would sink her if they did not hoist out their Boat, Upon which they hoisted out their small Canoe and two hands came in her on board of Cap* Rouse but brought no Papers as I se or understood whereupon Cap* Rouse sent me on board the Clara tO' order the Cap* to bring his Papers accordingly I went on board where I found every Man ready at His Quarters and told the Cap* he must go on board of Cap* Rouse and carry his Papers he at first refused but afterwards consented to go and while the great Canoe was hoisting out in order to carry him on board, Cap* Rouse called to me and say’d there was a Paper tossed out of the Cabbin Window and bid me save it if I could, upon which I immediately looked over the Stern as I stood upon the Round House, and se a Paper sinking which was ab* the bigness of a Quarter of a Sheet folded I could not possibly save it, but immediately jumped off the round House and went into the Cabbin where I found several Jews and the Gunner of the Clara whom I charged with throwing overboard the paper afa but every one denied it and sayd there was no Paper tossed overboard, I called to Cap* Rouse and told him I could not save the Paper, soon after this Cap* Daal went on board of Cap* Rouse and carryed some of his Papers with him and all the rest that I could find I gathered up and sent after him and soon afterwards Cap* Rouse declared she was a Prize and I took care of her accordingly
John Davis
Cap* Rouse on Oath further declares etc.
Qn i. Did you se any Papers thrown overboard out of the Sloop Clara at or about the time of your seizing of her what and by whom, tell what you know
Ansr When my Lieu* John Davis went first on board him for his Papers I saw a Paper or Bundle of Papers ab* a foot long thrown into the Sea from his Stern and as I took it, was out of his Cabbin Window I called to my Lieu* informed him of it and Ordered my hands into the Canoe if Possible to save ’em My Lieu* answered he saw ’em and my People immediately Put off in the Canoe to recover ’em but they were Sunk and utterly lost by that time they got there
John Rous
[Admiralty Papers, I, 56]
*183Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in the County of Newport within and for the Colony afores4 On Tuesday the 24 Day of Octr A. D. 1742.
Before the HonWe Sam1 Pemberton Esqr Dep. Judge
The following Libel was exhibited Viz* 1. Libel
2. Monition
3. Claim The Court is Adjourned to the 8th Inst* at 3 aClock P: M
4. Enactment Viz* Octr 4th 1742. Cap* Henry Bull in the presence of the
Judge Enacts and binds himself to pay to Cap* Cap* (sic) Robert Flower, John Rous and William Wilkinson etc. Double Costs pursuant to Act in Case the s4 Sloop Dela Clara her Cargo etc. as mentioned in the Libel be adjudged lawful Prize. Henry Bull.
Octr 8*11
The Court being Opened According to Adjournm* Mr Gridley Attry for the Claimts moved to the Court for further Time, he not being ready, which is granted, The Court is Adjourned until to Morrow 9 aClock A: M
9th
The Court being Opened According to Adjournm* The following Preparatory Examinations were Produced in Court and read Viz*
5. Preparatory Examns
6. Jn° Macguires ev00
7. Jn° Venswalls D°
8. Jn° De Asavado, The Court is Adjourned to 3 aClock P. M
The Court being Opened According to Adjournm*
9. Jn° Pattersons Evoe
10. Rob* Olivers D° — The Court is Adjourned to the 1 ith Inst* at 8 aClock A: M
Octr 1101
The Court being Opened According to Adjournm*
11. John Rous’s Evoe After wch Henry Bull Advocate for the Respond* Cap* Daal moved that John Mulder (Master of the Sloop Three Brothers an Inhabitant of Curacoa might be Sworn as an Evidence relating to the Custom of Curacao af4 in regard to Pasports, or Sea briefs being taken out for a time and the same Pasport might be Used for one or more Vessels before the Time was expired, Whereupon Mr Read Advocate for the Captors Objected against s4 Mulders Evidence for that he was under the like Circumstances being taken upon the Spanish Main as was Cap* Daal Upon which Objection of Mr Read the first Motion was disregarded and Overruled by the Court, The Court is Adjourned to 3 a Clock P M
The Court being Opened According to Adjournm* the following papers were produced in Court and read Viz*
*18413.Seabrief
13. Muster List
14. Evidences from Curacoa
15. Amount of Cargo
The Court is adjourned until to Morrow 11 aClock A: M.
13tt
The Court being Opened According to Adjoumm* is adjourned Until to Morrow 3 aClock P: M The Court being
13th
Opened According to Adjournm* his Honr the Judge pronounced the following Decree Viz*
16. Decree — Whereupon Mr Richards Attorney for Sam11 Daal prayed for an Appeal from this Court to the Commissioners Appointed or to be Appointed under the Great Seal of Great Britain for receiving hearing and determining Appeals in Causes of Prizes Which is granted the sd Samuel Daal Conforming himself According to Law in such' Cases made and provided.
[Admiralty Papers, I, 51]
Colony of Rhode Island etc. Curia Admiralitatis At a Court of Vice Admiralty held at Newport in the Colony afores3 On Thursday the 3d of Octr A. D 1743.